Citation Nr: 0938785	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1953 until April 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
asthma.  Specifically, in an April 2007 statement, the 
Veteran indicated that he was first diagnosed with asthma 
while on active duty in June 1953.  The Veteran described his 
asthma as a "very acute condition at the time."  He 
indicated that he has been treated by the Allen Park VAMC 
since 1996 but in a January 2008 statement he also indicated 
having been treated by the Detroit VAMC.  At a hearing before 
the undersigned in June 2009, the Veteran stated that in 1969 
he "fell out" and was seen in a hospital to restore his 
breathing.

The Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  To that end, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2008).

In this case the Veteran has identified records which are 
critical for the him to substantiate his claim, but have not 
been associated with the record.  VA has a duty to assists in 
acquiring such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO is to request copies of 
treatment of the Veteran at the Allen Park 
VAMC, and associate any such records with 
the Veteran's claims file.

2.  The RO should contact the Veteran to 
ascertain the name and address of the 
hospital at which the Veteran claims to 
have been treated in 1969.  The RO is also 
to ask the Veteran what, if any, other 
records of asthma treatment may be helpful 
in substantiating his claim.  Once the RO 
has such information, it is to assist the 
Veteran in acquiring copies of relevant 
records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



